Citation Nr: 0425794	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-01 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for chronic fatigue.

2.  Entitlement to service connection for otitis externa.

3.  Entitlement to service connection for a left hand 
disability.

4.  Entitlement to service connection for a left elbow 
disability.
 
5.  Entitlement to service connection for a left ankle 
disability.

6.  Entitlement to service connection for a left foot 
disability, to include Morton's neuroma.  

7.  Entitlement to service connection for residuals of an 
injury to the right long finger.

8.  Entitlement to a rating in excess of 10 percent for 
lumbar spine disability, to include degenerative disc 
disease.

9.  Entitlement to a compensable rating for a right shoulder 
disability.

10.  Entitlement to a compensable rating for a left should 
disability.

11.  Entitlement to a compensable disability rating for 
residuals of a gunshot wound of the left fifth finger.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
February 1987 and from February 1988 to November 2001.  He 
served in Southwest Asia theatre of operations during the 
Persian Gulf War and was awarded the Combat Infantryman Badge 
(CIB).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 rating decision rendered by the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  During the pendency of this appeal, 
the Reno, Nevada, RO assumed the role as the agency of 
original jurisdiction.  

In conjunction with his appeal, the veteran testified at a 
hearing before the undersigned Member of the Board in Las 
Vegas, Nevada, in March 2004.  A transcript of this hearing 
is associated with the claims folder.  

The issues of entitlement to service connection for chronic 
fatigue and otitis externa are addressed in the following 
decision.  The remaining issues on appeal are addressed in 
the REMAND that follows the order section of this decision.


FINDINGS OF FACT

1.  The veteran's DD Form 214 indicates that he served in 
Southwest Asia from February 1991 to October 1991 and that he 
received, in pertinent part, a Combat Infantryman Badge and a 
Kuwait Liberation Medal.

2.  The veteran developed chronic fatigue while serving on 
active duty. 

3.  At his hearing before the Board in March 2004, the 
veteran indicated his desire to withdraw his appeal for 
service connection for otitis externa.  


CONCLUSIONS OF LAW

1.  Disability manifested by chronic fatigue was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2003).

2.  The criteria for a withdrawal of the veteran's 
substantive appeal on the issue of entitlement to service 
connection for otitis externa have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.204(b), (c) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Chronic Fatigue Syndrome

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law in November 2000 and is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002).  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
is required to inform the claimant that he should submit any 
pertinent evidence in his possession.

The evidence currently of record is sufficient to establish 
service connection for chronic fatigue syndrome.  Therefore, 
no further development under the VCAA or the implementing 
regulations is required with respect to this matter.  

Evidentiary Background

The record reflects that the veteran received treatment for 
fatigue in June 2001.  At that time, he noted a three year 
history of fatigue.  Although he slept for 8 hours per night 
and would awaken refreshed, he noted an onset of fatigue 
during the morning.  The assessment was chronic fatigue, rule 
out organic etiology.  He was referred for a sleep study.  
The recommended sleep study, which was undertaken in October 
2001, noted that had chronic fatigue and needed daily naps.  
He had no obstructive apneas, three central apneas, and two 
hypopneas.  The impression was essentially normal sleep study 
with a mild amount of nonspecific desaturation.  There was no 
evidence or need for treatment with CPAP.  

The veteran was examined by VA for compensation purposes in 
September 2001 while he was still on active duty with the 
Army.  He reported that he rose at 5:45am to take care of two 
disabled adults in his house.  After driving them to work, he 
ran his own errands and paid bills.  Then he picked up the 
disabled adults and drove them home.  For fun, he 
participated in welding and woodworking.  He did all of the 
house and yard work.  He also participated in camping and 
fishing.  The examiner felt that there was insufficient 
evidence to render a diagnosis of an acute or chronic 
disorder.  

Post service treatment records from the Mike O'Callaghan 
Federal Hospital, dated from June 2001 to January 2004, show 
that the veteran received treatment for chronic fatigue.  

In several lay statements dated in February and March 2004, 
the veteran's coworkers and acquaintances described his 
problems with fatigue.  C.P.C., an acquaintance of the 
veteran, reported that he had observed the veteran experience 
increased fatigue after a normal days work.  The veteran was 
constantly tired and lacked energy.  Similarly, J.G.D., the 
veteran's employer, noted that he was concerned about the 
veteran's chronic fatigue.  The veteran was assigned 
alternate work activities to prevent injury or incident due 
to his fatigue.  

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses.  
A veteran needs to show (1) that he is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that 
have become manifest either during active military, naval or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317(a).  
Manifestations of an undiagnosed illness or multisymptom 
illness include, but are not limited to, fatigue, headache, 
muscle pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, or abnormal weight loss.  38 C.F.R. § 3.317(b).  
The disabilities for which compensation has been authorized 
has been expanded to include medically unexplained chronic 
multisymptom illness, such as chronic fatigue syndrome.  38 
C.F.R. § 3.317(a)(2)(i).  

For VA purposes, the diagnosis of chronic fatigue syndrome 
requires: (1) the new onset of debilitating fatigue severe 
enough to reduce daily activity to less than 50 percent of 
the usual level for at least 6 months, and (2) the exclusion, 
by history, physical examinations, and laboratory tests, of 
all other clinical conditions that may produce similar 
symptoms, and (3) 6 or more of the following: (i) acute onset 
of the condition, (ii) low grade fever, (iii) nonexudative 
pharyngitis, (iv) palpable or tender cervical or axillary 
lymph nodes, (v) generalized muscle aches or weakness, (vi) 
fatigue lasting 24 hours or longer after exercise, (vii) 
headaches (of a type, severity or pattern that is different 
from headaches in the pre-morbid state), (viii) migratory 
joint pains, (ix) neuropsychologic symptoms, and (x) sleep 
disturbance.  38 C.F.R. § 4.88a. 


Analysis

The evidence reflects that the veteran complained of fatigue 
while still on active duty.  He underwent a sleep study 
during active duty which was negative for a sleep disorder.  
Following service he sought outpatient treatment for fatigue 
symptoms.  Similarly, his coworkers and acquaintances have 
observed that he is constantly fatigued.  Medical 
professionals have repeatedly noted but struggled to ascribe 
a diagnosis for his complaints, but have noted that he 
experiences chronic fatigue.  

As noted above, chronic fatigue and chronic fatigue syndrome 
(CFS) are subject to service connection on a presumptive 
basis under 38 C.F.R. § 3.317.  Moreover, the medical 
evidence demonstrates that the veteran developed disability 
manifested by chronic fatigue while on active duty.  
Accordingly, service connection is in order for the veteran's 
chronic fatigue.

Service Connection for Otitis Externa

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2003).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2003).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(b) (2003).
  
At his hearing before the Board in March 2004, the veteran 
expressed his desire to withdraw his appeal for service 
connection for otitis externa.  The Board finds that this 
statement qualifies a valid withdrawal of this issue under 
38 C.F.R. § 20.204.  In light of the veteran's withdrawal of 
his appeal with respect to this issue, there remains no 
allegation of error of fact or law for appellate 
consideration.  Therefore, the Board does not have 
jurisdiction to review an appeal of the denial of service 
connection for otitis externa.  Accordingly, the appeal will 
be dismissed.  


ORDER

Service connection for disability manifested by chronic 
fatigue is granted.  

The appeal of the denial of service connection for otitis 
externa is dismissed.  


REMAND

The Board notes that while the veteran was afforded a VA 
compensation and pension examination in September 2001, this 
examination was performed prior to his release from active 
duty.  Subsequent post service treatment records show 
complaints and treatment for his service-connected lumbar 
spine, shoulder, and left finger disability.  The "duty to 
assist" requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  The Board is 
of an opinion that further VA examination would be probative 
in ascertaining the current level of disability associated 
with these conditions.  

In addition to the foregoing, the Board notes that while in 
service, the veteran complained of left hand pain, left elbow 
pain, left ankle pain, left foot pain, and right long finger 
pain.  He reported problems with his hand associated with his 
service-connected left finger gunshot wound.  He reported 
pain and discomfort during examination in September 2001.  
With respect to his left foot and ankle, a medic that served 
with him noted that he had problems following a flash-bang 
detonation.  He also identified problems with his right 
middle finger following a parachute jump.  In light of the 
foregoing, the Board is of the opinion that a VA examination 
would be probative in ascertaining the relationship, if any, 
between the veteran's in-service complaints of left hand 
pain, left elbow pain, left ankle pain, left foot pain, and 
right long finger pain and any currently manifested 
disability.  

In addition to the foregoing, the Board notes that there have 
been recent changes in the criteria for rating service-
connected back disorders.  Specifically, the criteria for 
evaluating intervertebral disc syndrome contained in 
Diagnostic Code 5293 were amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
While a statement of the case was issued in November 2002, 
the veteran was not informed of the changes in Diagnostic 
Code 5293.  In addition, the criteria for evaluating diseases 
and injuries of the spine were amended effective September 
26, 2003.  See 68 Fed Reg. 51454-51458 (August 27, 2003).  On 
remand, the RO should consider the changes in the pertinent 
rating criteria.  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center in Washington, DC, for 
the following actions:

1.  The RO should request the veteran to 
provide any pertinent evidence in his 
possession and the names and addresses of 
all medical care providers who treated 
him for his left hand, left elbow, left 
ankle, left foot (Morton's neuroma), 
right long finger, lumbar spine, right 
shoulder, left shoulder, and/or left 
fifth finger disabilities since March 
2004.  

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  

3.  If the RO is unable to obtain any 
pertinent evidence, it should so inform 
the veteran and his representative and 
request them to provide the outstanding 
evidence.

4.  Thereafter, the veteran should be 
afforded an examination(s) by a physician 
with sufficient expertise to determine 
the nature and etiology of any currently 
present left hand, left elbow, left 
ankle, left foot (Morton's neuroma), and 
right long finger disabilities.  

The claims folder must be made available 
to and reviewed by the examiner before 
completion of the examination report.  
Based upon the examination results and a 
review of the historical material in the 
claims file, the examiner should provide 
an opinion, with respect to each 
currently present disorder of the 
veteran's left hand, left elbow, left 
ankle, left foot, and right long finger, 
as to whether it is at least as likely as 
not that the disorder is etiologically 
related to the veteran's military 
service, to include his Special Forces 
training, or was caused or chronically 
worsened by service-connected disability.  

The supporting rationale for each opinion 
expressed must also be provided. 

5.  The RO should also arrange for the 
veteran to be afforded a VA examination 
by a physician with appropriate expertise 
to determine the current degree of 
severity of his service-connected low 
back disability.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder must be made available to 
and be reviewed by the examiner.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back disability, 
and to the extent possible distinguish 
the manifestations of the service-
connected disability from those of any 
other disorder present.  Any indicated 
studies, including an X-ray study and 
range of motion testing in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The 
physician should be requested to identify 
any objective evidence of pain and to 
assess the extent of any pain.  

The examiner should specifically address 
whether there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm.  Any functional impairment 
of the lower extremities due to the 
veteran's service-connected low back 
disability should be identified, and the 
examiner should assess the frequency and 
duration of any episodes of 
intervertebral disc syndrome disability, 
and in particular should assess the 
frequency and duration of any episodes of 
acute signs and symptoms of 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  

The rationale for all opinions expressed should 
also be provided.

6.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and extent of all currently 
present impairment due to the his 
service-connected disabilities of the 
right and left shoulders as well as his 
service-connected residuals of a gunshot 
wound of the left fifth finger.

The claims folder must be made available 
to and reviewed by the examiner.  All 
indicated studies, including X-rays and 
range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
disabilities on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

7.  The RO should also undertake any 
other development it determines to be 
indicated.

8.  Thereafter, the RO should 
readjudicate the veteran's claims based 
on a de novo review of the pertinent 
evidence and in light of all applicable 
criteria including recent changes in the 
rating criteria applicable to back 
disabilities.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  All issues properly in 
appellate status should be returned to the Board at the same 
time.  By this remand, the Board intimates no opinion as to 
any final outcome of this claim.  The veteran need take no 
action until he is otherwise notified by VA.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



